DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-20 are allowed. 
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections of claims 1-20. These rejections are respectfully withdrawn. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Amended Claim 18 (and similarly recited Independent Claims 1 and 12) recites: “18. (Currently amended) A method comprising: 
associating, by a processing system including a processor, actuation of a first control component of a gaming accessory with a first time value; 
associating, by the processing system, actuation of a second control component of the gaming accessory with a second time value, wherein the first time value is prescribed by a video game as a first constraint and corresponds to a first cooldown period during which, after a first action is performed in the video game, repetition of the first action in the video game is prevented, and wherein the second time value is prescribed by the video game as a second constraint and corresponds to a second cooldown period during which, after a second action is performed in the video game, repetition of the second action in the video game is prevented; 
initiating, by the processing system, and based on detection of an actuation of the first control component or the second control component, a timer according to the first time value or the second time value; and 
by the processing system, and upon expiration of the timer, a tactile effect at the gaming accessory as an indication to a user of the gaming accessory that the first action or the second action may be repeated in the video game.”
Regarding 35 U.S.C. § 101: 
Applicant’s remarks include compelling arguments for a finding that the claimed invention requires significantly more than an abstract idea (see Remarks, 09/17/2021, Pages 6-14). 
Regarding the prior art: 
Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 09/17/2021, pages 14-20).  The closest prior art appears to be U.S. Patent Application Publication 2002/0163498 A1 to Chang.  Chang discloses a haptic feedback device communicates with a host computer that displays the interface tool.  The user selects and characterizes force sensations using the interface tool, and a graphical representation of the characterized force sensation is displayed.  The characterized force sensation is output to a user manipulatable object of the force feedback device so that the user can feel the designed force sensation The user can include multiple force sensations in a compound force sensation, where the compound sensation is graphically displayed to indicate the relative start times and duration of each of the force sensations. 
However, Chang in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-20 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.